ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Bales Construction Co. Inc.                   ) ASBCA No. 62305
                                              )
Under Contract No.    W911S7-14-D-0020        )

APPEARANCES FOR THE APPELLANT:                    Stephen M. Sorett, Esq.
                                                  Joseph L. Fuller, Esq.
                                                   Kutak Rock LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Susan Kim, JA
                                                   Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 8, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62305, Appeal of Bales Construction
Co. Inc., rendered in conformance with the Board’s Charter.

      Dated: July 9, 2020



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals